Exhibit 10.1
 
MidCap Financial SBIC, LP
7255 Woodmont Ave., Suite 200
Bethesda, Maryland 20814
 
March 1, 2013
 
VIA FAX AND ELECTRONIC MAIL


Polymedix, Inc.
 
170 Radnor Chester Road
 
Suite 300
 
Radnor, Pennsylvania 19087
 
Attn: Mr. Edward Smith
 
Re:       Loans by MidCap Financial SBIC, LP (“MCF”), as Agent for the Lenders
(in such capacity, together with its successors and assigns, “Agent”), the other
Lenders party to the Loan Agreement (together with MCF, the “Lenders”), to
Polymedix, Inc., a Delaware corporation and Polymedix Pharmaceuticals, Inc., a
Delaware corporation individually and collectively referred to herein as
“Borrower”).
 
Dear Mr. Smith:
 
Reference is made to that certain to that certain Loan and Security Agreement,
dated as of April 5, 2012 by and among Borrower, Agent and Lenders (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which the Lenders have made certain loans and other
financial accommodations to Borrower.  Reference further is made to that certain
Second Amendment to Loan and Security Agreement, dated as of January 16, 2013 by
and among Borrower, Agent and Lenders (the “Second Amendment”).  Capitalized
terms used but not defined herein shall have the meaning set forth in the Second
Amendment.
 
Pursuant to the Second Amendment, Agent and Lenders agreed to make certain
accommodations to Borrower (as described more fully in the Second Amendment) on
the terms and conditions set forth therein during a Fundraising Period ending on
March 2, 2013 (referred to in the Second Amendment as the “Fundraising
Termination Date”).  Borrower has requested an extension of the Fundraising
Period and the Fundraising Termination Date until April 1, 2013.
 
Agent and Lenders hereby extend the Fundraising Period and the Fundraising
Termination Date until April 1, 2013.  Each Borrower hereby acknowledges and
agrees that, pursuant to the terms of the Second Amendment, Agent and Lenders
are under no obligation to further extend the Fundraising Period.  Each Borrower
further reaffirms the terms of the Second Amendment, including without
limitation the terms of Section 4 of the Second Amendment.  Borrower, Agent and
Lenders have reviewed Borrower’s most recent financial statements and
projections, and each hereby acknowledges and agrees that no automatic Event of
Default under Section 8.5(a) of the Loan Agreement has occurred.  Agent and
Lenders further agree that no automatic Event of Default under Section 8.5(a) of
the Loan Agreement will occur during the Fundraising Period (as extended hereby)
unless Borrower admits in writing a general inability to pay its debts when due;
provided that nothing herein shall be construed as limiting Agent’s or any
Lender’s ability to provide notice of an Event of Default under Section 8.5(a)
during the Fundraising Period if it determines, subsequent to the date of this
letter, that Borrower is unable to pay its debts when due.
 
 
 

--------------------------------------------------------------------------------

 
Borrower hereby acknowledges that, notwithstanding the terms of that certain
Registration Rights Agreement, dated as of April 5, 2012, by and between
Borrower and MCF (the “Registration Rights Agreement”), Borrower has not filed
the “Resale Shelf Registration Statement” (as defined in the Registration Rights
Agreement).  MCF hereby agrees that, without the prior written consent of
Borrower, MCF will not, during the period commencing on the date hereof and
ending on the date that is ninety (90) days after the Fundraising Termination
Date, make any demand for or exercise any right under the Registration Rights
Agreement to require Borrower to file the Resale Shelf Registration Statement.
 
In further consideration of the execution of this letter agreement by Agent and
the Lenders, the Releasors each forever release the Releasees from any and all
Claims that Releasors may have against the Releasees which arise from or relate
to any actions which the Releasees may have taken or omitted to take prior to
the date of this letter agreement including, without limitation, with respect to
the Obligations, any Collateral, the Loan Documents, or any third parties liable
in whole or in part for the Obligations.  This provision shall survive and
continue in full force and effect whether or not (i) Borrower shall satisfy all
other provisions of the Loan Documents, including payment in full of all
Obligations, (ii) the Second Amendment otherwise is terminated, or (iii) the
agreements of Agent and the Lenders under Section 4(a) of the Second Amendment
cease pursuant to the terms of the Second Amendment, as modified by this letter
agreement.
 
Releasors hereby agree to indemnify and hold the Releasees harmless with respect
to any and all liabilities, claims, obligations, losses, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by the Releasees, or any of them, whether direct, indirect
or consequential, as a result of or arising from or relating to any proceeding,
whether threatened or initiated, asserting any claim for legal or equitable
remedy under any statutes, regulations or common law principles arising from or
in connection with the negotiation, preparation, execution, delivery,
performance, administration and enforcement of the Loan Documents, this letter
agreement or any other document executed in connection herewith.  The foregoing
indemnity shall survive the payment in full of the Obligations and the
termination of the Loan Documents.
 
Except as expressly modified hereby, the Second Amendment and the other Loan
Documents (including, without limitation, the Loan Agreement) are hereby
ratified and confirmed by the parties hereto and remain in full force and effect
in accordance with the terms thereof.  Nothing in this letter agreement shall be
deemed to modify, amend or supplement anything contained in the Second Amendment
or the other Loan Documents, or be deemed to be a waiver of any right, power or
remedy of Agent or Lenders under the Second Amendment or the other Loan
Documents, or be deemed to be a waiver of any Default or Event of
Default.  Agent and the Lenders party hereto have granted the extension set
forth in this letter agreement in this particular instance and in light of the
facts and circumstances that presently exist, and the grant of such extension
shall not constitute a course of dealing or impair Agent’s or any Lender’s right
to withhold a similar request in the future.
 
 
 

--------------------------------------------------------------------------------

 
In accordance with the terms of the Loan Agreement, Borrower agrees to pay all
reasonable fees, costs and expenses incurred by Agent and the Lenders in
connection with the preparation, execution and delivery of this letter.
 
This letter agreement shall constitute a Loan Document.  Please counter-sign
this letter agreement below to indicate your consent and agreement to the terms
and conditions set forth herein.
 
(Signature pages follow.)
 
 
 

--------------------------------------------------------------------------------

 



 
 
Sincerely,
 
MIDCAP FINANCIAL SBIC, LP,
a Delaware limited partnership, as Agent and Sole Lender
By:        MIDCAP FINANCIAL SBIC GP, LLC, a Delaware limited liability company
Its:        General Partner
        By:        Luis Viera (SEAL)
s/ Luis Viera
Authorized Signatory



ACCEPTED AND AGREED AS OF THE 1ST OF MARCH, 2013, BY:
   
BORROWER:
 
POLYMEDIX, INC., a Delaware corporation
By:          Edward F. Smith (SEAL)
s/ Edward F. Smith
Acting President, Chief Financial
Officer and Secretary
 
POLYMEDIX PHARMACEUTICALS, INC., a Delaware corporation
By:          Edward F. Smith (SEAL)
s/ Edward F. Smith
Acting President, Chief Financial
Officer and Secretary


